DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) in view of Tamura et .


    PNG
    media_image1.png
    513
    371
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    504
    352
    media_image2.png
    Greyscale

	Regarding claims 1 and 9, Tashiro discloses a photosensor Fig 1 and Fig 8 comprising: a first electrode Fig 1A, 209; a second electrode Fig 1A, 201; a photoelectric conversion layer Fig 1A, 205 between the first electrode Fig 1A, 209 and the second electrode Fig 1A, 201, the photoelectric conversion layer Fig 1A, 205 generating electric charges by photoelectric conversion ¶0037; a first charge blocking layer Fig 1A, 207 between the first electrode Fig 1A, 209  and the photoelectric conversion layer Fig 1A, 205; a second charge blocking layer Fig 1A, 203 between the second electrode Fig 1A, 201 and the photoelectric conversion layer Fig 1A, 205; a voltage supply circuit  ¶0052 configured to supply a voltage to the first/second electrode such that an electric field directed from the second electrode toward the first electrode is generated in the photoelectric conversion layer ¶0052; and a transistor Fig 1A, 102/103 
	Whereas Tamura discloses wherein: the charge blocking layer is configured to suppress movement of holes from the photoelectric conversion layer to the electrode and movement of electrons from the electrode to the photoelectric conversion layer ¶0048. 

    PNG
    media_image3.png
    270
    413
    media_image3.png
    Greyscale

Takasu on the other hand discloses a first electrode Fig 2, 1; a second electrode Fig 2, 2; a photoelectric conversion layer Fig 2, 3 between the first electrode Fig 2, 1 and the second electrode Fig 2, 2, the photoelectric conversion layer Fig 2, 3 generating holes and electrons by photoelectric conversion ¶0053-0054; a first charge blocking layer Fig 2, 4b between the first electrode Fig 2, 1 and the photoelectric conversion layer Fig 2, 3; a second charge blocking layer Fig 2, 4a between the second electrode Fig 2, 2 and the photoelectric conversion layer Fig 2, 3; wherein: the first charge blocking layer Fig 2, 4b is configured to suppress movement of the holes ¶ 0063 generated by photoelectronic conversion from the photoelectric conversion layer Fig 2, 3 to the first Fig 2, 1 and movement of electrons  ¶0063, 0067 from the first electrode Fig 2, 1 to the photoelectric conversion layer Fig 2, 3, and the second charge blocking layer Fig 2, 4a is configured to suppress movement of the electrons generated by photoelectronic conversion ¶0063, 0067 from the photoelectric conversion layer Fig 2, 3 to the second electrode Fig 2, 2 and movement of holes from the second electrode to the photoelectric conversion layer ¶0063, 0067. Tashiro, Tamura and Takasu are analogous art because they are directed to photoelectronic conversion layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tashiro because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the blocking layer and incorporate the specific blocking layer to improve device performance.
	Regarding claims 2 and 10, Tashiro discloses wherein a voltage of the gate is changed by light incident on the photoelectric conversion layer ¶0037-0038.
Regarding claims 4 and 12, Tashiro discloses further comprising a capacitor having a first end connected to the first electrode and a second end to which a voltage is applied ¶0040-0042.
Regarding claims 5 and 13, Tashiro discloses wherein a capacitance value between the first electrode and the second electrode without light incident on the photoelectric conversion layer is less than a capacitance value of the capacitor ¶0095-0108.
.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) in view of Tamura et al (US Publication No. 2015/0378030) and Takasu et al (US Publication No. 2018/0182962) and in further view of Hsu (US Publication No. 2015/0349185).
Regarding claims 3 and 11, Tashiro and Tamura are silent on not having the reset circuit. Whereas Hsu discloses wherein the photosensor does not comprise a reset circuit for supplying a reset voltage to the gate ¶0030. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Tashiro and incorporate an option of not including a reset circuit as an alternative arrangement to improve device performance.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) in view of Tamura et al (US Publication No. 2015/0378030) and Takasu et al (US Publication No. 2018/0182962) and in further view of Murata et al (US Publication No. 2018/0204865).
Regarding claims 6 and 15, Tashiro and Tamura disclose all the limitation except silent on the layer properties. Whereas Murata discloses wherein a HOMO level or a valence band level of the first charge blocking layer is deeper than a HOMO level or a valence band level of the photoelectric conversion layer by at least 0.3 eV, and a LUMO level or a conduction band level of the first charge blocking layer is shallower than a Fig 2B. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the blocking layer properties and incorporate Murata to improve the device performance, it would have been obvious to one having ordinary skill in the art to incorporate such known material on the basis of its suitability for the intended use as a matter of design choice.
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the HOMO/LUMO difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) in view of Tamura et al (US Publication No. 2015/0378030), Takasu et al (US Publication No. 2018/0182962) and Murata et al (US Publication No. 2018/0204865) and in further view of Lee et al (US Publication No. 2012/0091473).
Regarding claims 7 and 14, Murata discloses wherein a LUMO level or a conduction band level of the second charge blocking layer is shallower than a LUMO level or a conduction band level of the photoelectric conversion layer by at least 0.3 eV Fig 2B. Tashiro, Tamura and Murata disclose all the limitation except silent additional layer properties. Whereas Lee discloses a HOMO level or a valence band level of the second charge blocking layer is deeper than a Fermi level of the second electrode by at least 0.3 eV Fig 2. Therefore it would have been obvious to one having ordinary skill of .

Claims 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) in view of Mitsui et al (US Publication No. 2008/0230123)-IDS and Takasu et al (US Publication No. 2018/0182962).


    PNG
    media_image4.png
    325
    596
    media_image4.png
    Greyscale

Regarding claim 17, Tashiro discloses a photosensor comprising: a photosensor Fig 1 and Fig 8 comprising: a first electrode Fig 1A, 209; a second electrode Fig 1A, 201; the photoelectric conversion layer Fig 1A, 205 generating electric charges by photoelectric conversion ¶0037; a first charge blocking layer Fig 1A, 207 between the first electrode Fig 1A, 209 and the photoelectric conversion layer Fig 1A, 205; a second Fig 1A, 203 between the second electrode Fig 1A, 201  and the photoelectric conversion layer Fig 1A, 205; a voltage supply circuit ¶0052 configured to supply a voltage to the second electrode such that an electric field is generated in the photoelectric conversion layer¶0052; and a transistor Fig 1A, 102/103 having a gate connected to the first electrode Fig 1 and Fig 8. Tashiro discloses all the limitations but silent on the material used for the blocking layers. 
Whereas Matsui discloses a photosensor comprising: a photosensor Fig 3 comprising: a first electrode Fig 3, 11; a second electrode Fig 3, 13; the photoelectric conversion layer Fig 3,12 generating electric charges by photoelectric conversion ¶0014; a first insulating layer Fig 3, 121/122 ¶0112 and 0147 between the first electrode Fig 3, 11 and the photoelectric conversion layer Fig 3,12; a second insulating layer Fig 3,124/125 between the second electrode Fig 3,13  and the photoelectric conversion layer Fig 3, 12 ¶0151. Tashiro and Matsui are analogous art because they are directed to a device having photoelectric conversion element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tashiro because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of material used and incorporate Mitsui as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Although Tashiro discloses the first and second charge blocking layer is configured to suppress movement of holes or electron 
	
    PNG
    media_image3.png
    270
    413
    media_image3.png
    Greyscale

WhereasTakasu on the other hand discloses a first electrode Fig 2, 1; a second electrode Fig 2, 2; a photoelectric conversion layer Fig 2, 3 between the first electrode Fig 2, 1 and the second electrode Fig 2, 2, the photoelectric conversion layer Fig 2, 3 generating holes and electrons by photoelectric conversion ¶0053-0054; a first charge blocking layer Fig 2, 4b between the first electrode Fig 2, 1 and the photoelectric conversion layer Fig 2, 3; a second charge blocking layer Fig 2, 4a between the second electrode Fig 2, 2 and the photoelectric conversion layer Fig 2, 3; wherein: wherein the first and the second blocking layer are configured to cause the holes and the electrons not to move to either the first electrode or the second electrode irrespective of the direction of the electric field ¶0063, 0067. Tashiro, Mitsui and Takasu are analogous art because they are directed to photoelectronic conversion layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tashiro because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the 

	Regarding claim 18, Tashiro discloses wherein a voltage of the gate is changed by light incident on the photoelectric conversion layer ¶0037-0038.
Regarding claim 20, Tashiro discloses further comprising a capacitor having a first end connected to the first electrode and a second end to which a voltage is applied ¶0040-0042.
Regarding claim 21, Tashiro discloses wherein a capacitance value between the first electrode and the second electrode without light incident on the photoelectric conversion layer is less than a capacitance value of the capacitor ¶0095-0108.
Regarding claim 22, Mitsui discloses wherein the second insulating layer is configured to suppress movement of holes and electrons between the photoelectric conversion layer and the second electrode ¶0150-0151.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication no. 2016/0013328) and Mitsui et al (US Publication No. 2008/0230123) and Takasu et al (US Publication No. 2018/0182962) and in further view of Hsu (US Publication No. 2015/0349185).
Regarding claim 19, Tashiro is silent on not having the reset circuit. Whereas Hsu discloses wherein the photosensor does not comprise a reset circuit for supplying a reset voltage to the gate ¶0030. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify 

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811